OPINION — AG — (1) THE DISTANCE LIMITATION IS DETERMINED BY A STRAIGHT LINE MEASUREMENT  (2) WE MUST GIVE SECTION 415A A CONSTRUCTION AS LIBERAL AND NON TECHNICAL AS POSSIBLE WITHOUT DOING VIOLENCE TO THE APPARENT PURPOSE OF THE ACT. THE STATUTE ESTABLISHES THE STARTING POINT FOR MEASUREMENT IS THE "MAIN BANK BUILDING". IN VIEW OF THE FACT THAT A BANK MAY USE ONLY A PORTION OF BUILDING FOR BANKING PURPOSES, THE WORDS "MAIN BANK BUILDING" MUST BE CONSTRUED TO MEAN THAT PORTION OF THE BUILDING ACTUALLY DEVOTED TO THE BANKING BUSINESS. THE DISTANCE FROM THE NEAREST POINT OF THE MAIN BANK BUILDING TO THE NEAREST POINT ON THE PROPERTY LINE OF PROPERTY OWNED OR LEASED BY THE BANK, WHICH PROPERTY WILL BE ACTUALLY USED AS PART OF THE DETACHED FACILITY OR ITS APPROPRIATE FUNCTIONS, MUST BE LESS THAN ONE THOUSAND FEET. (CHARLES NESBITT)